Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 6-7, 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VII, as set forth in the Office action mailed on 06/02/2021, is hereby withdrawn and claims  6-7, 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “the insulating part including a second insulating region, and a third insulating region, the second insulating region being between the sixth partial region and the third electrode in the first direction, the third insulating region being between the third electrode and the first portion in the first direction, between the third electrode and the eighth partial region in the first direction, and between the third electrode and the seventh partial region in the first direction”, in all of the claims in combination with the remaining features of independent claim 1.
Ishii (US 2001/0040346) modified by Makiyama (US 2019/0189757) teach a first electrode (Fig. 5, element S); a second electrode (Fig. 5, element D); a third electrode (Fig. 5, element G), a position of the third electrode in a first direction being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode (Fig. 5); a first semiconductor region (Fig. 5, element 11) including Al.sub.x1Ga.sub.1-x1N (0.ltoreq.x1<1) and including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a second direction from the first partial region toward the first electrode crossing the first direction, a direction from the second partial region toward the second electrode being along the second direction, a direction from the third partial region toward the third electrode being along the second direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction; a second semiconductor region (Fig. 5, element 12C, Before the effective filling date of the invention it was well known in the art to form a capping layer comprising of GaN or AlGaN as shown by Makiyama in paragraph 0005) including Al.sub.x2Ga.sub.1-x2N (0<x2.ltoreq.1 and x1<x2) and including a sixth partial region and a seventh partial region, a direction from the fourth partial region toward the sixth partial region being 
However, Ishii modified by Makiyama do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/